DETAILED ACTION
This non-final Office action is responsive to the request for continued examination filed January 15th, 2021. Claim 19 has been cancelled. Claims 1, 6, and 11 have been amended. Claims 1-4, 6-9, and 11-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/20 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2016-1999547, filed on October 7, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 112(a) rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by displaying results of evaluations of the security plans, including a minimum value of visibility at each of the plurality of nodes, calculated with respect to each of the security plans, whereby a user can easily comprehend spots with low visibility to the security resources and high risk of intrusion without being viewed, in security plans (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-4, 6-9, and 11-14, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the 

Response to Arguments
Applicant’s arguments, see page 8, filed 1/15/21, with respect to the 112(a) rejection of claims 1-4, 6-9, 11-14, and 19 have been fully considered and are persuasive.  The rejection of 8/17/20 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 1/15/21 have been fully considered but they are not persuasive. 
On pages 8-10 of the provided remarks, Applicant argues that the amended claim limitations are patent eligible. First, on pages 8-9, Applicant argues against Examiner’s assertion that the claims are directed to an abstract idea organizing human activity managing human interaction. Specifically, on page 9 of the provided remarks, Applicant argues that the Office Action of 4/15/20 “do not identify anyone being managed in claim 1.” Examiner respectfully disagrees and asserts that per Applicant’s provided excerpt of the previous Office Action, “outputting” and “displaying” the security plans to the security resources is analogous to the provided interaction stated in the October 2019 PEG, “activity of a single person (a person following a set of instructions)”. Therefore, the presentation of the security plans to the security resource to follow is directed to managing human interactions. Continued on page 9 of the provided remarks, Applicant argues that “There is nothing “to be obeyed,” there is no “order” for anyone to do anything or any kind of “[d]etailed directions on procedure”.” Examiner respectfully disagrees and argues that 
Second, Applicant argues on page 10 of the provided remarks that the amended claim limitations cannot practically be performed in the human mind. Specifically, regarding the amended claim limitations, Applicant argues that “it is impossible for the human mind to perform these calculations in a practical application of the invention.” Examiner respectfully disagrees that per the provided Specification, the recognized risk calculation detailed in Paragraphs 0051-0056, could be performed and executed by a human following the provided equation. Therefore, the claims are directed to mental process in the form of judgement and evaluation.
Finally, Applicant argues on page 10 of the provided remarks that “the mathematical calculations are integrated into a practical application, i.e., displaying results of evaluations of the security plans, including a minimum value of visibility at each of a plurality of nodes, calculated with respect to each of the security plans, whereby a user can easily comprehend spots with low visibility to the security resources and high risk of intrusion without being viewed, in the security plans.” Examiner respectfully disagrees and argues that the displaying of results to a user would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 1/15/21 have been fully considered but they are not persuasive.
On pages 10-12 of the provided remarks, Applicant argues that the prior art of record does not disclose the amended claim limitations. Specifically, on page 12, Applicant argues that “Nothing in these paragraphs, nor anything that has been found in any of the cited prior art, suggests "calculating a cumulative visibility and a maximum visibility as of each time that the intruder reaches each spot" as now recited in claim 1. Furthermore, nothing has been cited or found in any of the cited prior art of using these and other operations recited in claim 1, so that "a user can easily comprehend spots with low visibility to the security resources and high risk of intrusion without being viewed, in the security plans".” Examiner asserts that the amended claim limitations are taught by Morales (JP 2016/218880 A). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (medium), 6 (method), and 11 (apparatus) and dependent claims 2-5, 7-10, and 12-15, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (ill) manufacture; or (iv) composition of matter. Claim 1 is directed to a medium (i.e. machine), claim 6 is directed to a method (i.e. process), and claim 11 is directed to an apparatus (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a risk evaluation method comprising: calculating a recognized risk for each of a plurality of areas based on a security plan for the plurality of areas, the recognized risk being that an intruder is recognized by security resources at each of a plurality of calculation timings; outputting, as a result of calculation by the calculating, the recognized risk with respect to each of the plurality of areas at each of the plurality of calculation timings, the recognized risk indicating spots in which and times at which security is enhanced; and displaying results calculated with respect to each of the security plans, whereby a user can easily comprehend spots with low visibility to the security resources and high risk of intrusion without being viewed, in the security plans, wherein the calculating for each of the plurality of calculation timings includes calculating the recognized risk with respect to each of the plurality of areas based on the recognized risk with respect to each of the plurality of areas at a previous timing, moving ability of the intruder, and the security plan, wherein the calculating includes calculating a cumulative value of recognized risks with respect to each of the areas at each of the calculation timings, calculating an evaluation value with respect to a predetermined spot at a predetermined time, calculating a cumulative visibility and a maximum visibility as of each time that the intruder reaches each spot, and calculating a total cumulative visibility and a total maximum visibility of the intruder, having reached the predetermined spot at the predetermined time, has until the intruder reaches a destination, wherein the outputting includes outputting the cumulative value calculated with respect to the intruder in each of the areas at each of the plurality of calculation timings until the intruder reaches a given area after the plurality of calculation timings, and wherein the results of the evaluations for the security plans are displayed side by side for minimum evaluation values, enabling the evaluations of the security plans to be compared (Organizing Human Activity, Mental Process, and Mathematical Calculation), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations detect based off the security plan an intruder on the security resources. This 
The steps/function discloses above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations collect information (security plans for the plurality of areas), analyze it (calculating the recognized risk from the security plans), and displaying a certain result of the collection and analysis (outputting the recognized risk and displaying the results of evaluations of the security plans). The Applicant’s claimed limitations are collecting security plans for the plurality of areas, calculating the recognized risk from the security plans, and outputting the recognized risk, which is directed towards the abstract idea of Mental Process. 
The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concepts because the claimed limitations recite performing calculations of recognized risk for each plurality of areas based on a security plan, calculates the cumulative value of recognized risks with respect to each of the areas at each of the calculation timings, and calculates the cumulative visibility of recognized risks with respect to each of the areas at each of the calculation timings. The Applicant’s claimed limitations are calculating recognized risk, the cumulative value of the recognized risk, and the cumulative visibility of the recognized risk, which is directed towards the abstract ide of Mathematical Concept specifically Mathematical Calculation. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “outputting, the recognized risk with respect to each of the plurality of areas at 
In addition, dependent claims 2-4, 7-9, and 12-14 further narrow the abstract idea and dependent claims 4, 9, and 14 additionally recite “outputting the calculated cumulative value with respect to the intruder having reached each of the plurality of areas at each of the plurality of calculation timings” which do not account for additional elements 
The claimed “A non-transitory computer readable recording medium having stored therein a risk evaluation program that causes a computer to execute a process; A risk evaluation apparatus comprising: a processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, non-transitory 
In addition, claims 2-4, 7-9, and 12-14 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 4, 9, and 14 additionally recite “outputting the calculated cumulative value with respect to the intruder having reached each of the plurality of areas at each of the plurality of calculation timings” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “medium” and “apparatus” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havrilak (U.S 2005/0004863 A1) in view of Sakimura (U.S 2005/0278248 A1) in view of Morales (JP 2016/218880 A) in view of Lehman (U.S 2013/0204645 A1).
Claim 1
Regarding Claim 1, Havrilak discloses the following:
A non-transitory computer readable recording medium having stored therein a risk evaluation program that causes a computer to execute a process comprising [see at least Paragraph 0009 for reference to the computer program product for assessing and managing security risks in an iterative fashion]
calculating a recognized risk for each of a plurality of areas based on a plurality of security plans, each security plan provided for the plurality of areas, the recognized risk being that an intruder is recognized by security resources at each of a plurality of calculation timings [see at least Paragraph 0049 for reference to the existing potential known secured and unsecured security targets within an individual section of the system are identified and documented; Paragraph 0049 for reference to the security risk assessment focusing on one section at a time to 
outputting, as a result of calculation by the calculating, the recognized risk with respect to each of the plurality of areas at each of the plurality of calculation timings, the recognized risk indicating spots and times in which and at which security is enhanced [see at least Paragraph 0031 for reference to the system containing a data output interface operatively connected to the processor and memory to display the risk; Paragraph 0058 for reference to if the threat has access to the target countermeasure identification being done to compile a list of countermeasures in response; Paragraph 0060 for reference to countermeasures being implemented to mitigate the risk by either restricting or eliminating access of the threat to the target; Figure 1 and related text regarding ‘data output interface’; Figure 3-8 and related text regarding screenshots of security risk assessment and management method; Figure 7 and related text regarding item 176 and 178 detailing the countermeasures put in place to deter access to a high threat area]
the calculating for each of the plurality of calculation timings includes calculating the recognized risk with respect to each of the plurality of areas based on the recognized risk with respect to each of the plurality of areas at a previous timing and the security plan [see at least Paragraph 0043 for reference to the system wide information gathered by the system including past security incident reports and existing countermeasures for threats of hazards to the system; Paragraph 0049 for reference to the security risk assessment focusing on one section at a time and all existing and potentially known secured or unsecured security targets within an individual section of the system being identified and documented; Figure 2 and related text regarding item 110 ‘gathering and analysis of all relevant system-wide information’; Paragraph 0075 for reference to the security model addressing each identified target and indicating a system is secure then a security plan is developed to document each identified target; Figure 1 and related text regarding item 195 ‘Develop security plan’; Figure 3-9 and related text regarding security planner screenshots]
the calculating includes calculating a cumulative value of recognized risks with respect to each of the areas at each of the calculation timings [see at least Paragraph 0040 for reference to the overall security risk being seen as a combination of all target/threat combinations within all sections of the overall system]
calculating an evaluation value with respect to a predetermined spot [see at least Paragraph 0078 for reference to a location threat level either being qualitative or quantitative assignment of threat level risk for one or more locations within the system; Paragraph 0079 for reference to the location threat level being established following the assembly and analysis of system wide information and is dependent 
While Havrilak discloses the limitations above, it does not disclose displaying results of evaluations of the security plans, including a minimum value of visibility at each of a plurality of nodes, calculated with respect to each of the security plans, whereby a user can easily comprehend spots with low visibility to the security resources and high risk of intrusion without being viewed, in the security plans; the calculating for each of the plurality of calculation timings includes calculating the recognized risk with respect to each of the plurality of areas based on the moving ability of the intruder; calculating an evaluation value with respect to a predetermined spot at a predetermined time, calculating a cumulative visibility and a maximum visibility as of each time that the intruder reaches each spot, and calculating a total cumulative visibility and a total maximum visibility of the intruder, having reached the predetermined spot at the predetermined time, has until the intruder reaches a destination; the outputting includes outputting the cumulative value calculated with respect to the intruder in each of the areas at each of the calculation timings until the intruder reaches a given area after the calculation timings; and the results of the evaluations for the security plans are displayed side by side for minimum evaluation values, enabling the evaluations of the security plans to be compared. 
However, Sakimura discloses the following:
the calculating for each of the plurality of calculation timings includes calculating the recognized risk with respect to each of the plurality of areas based on the moving ability of the intruder [see at least Paragraph 0115 for reference to the risk phenomenon is selected and the simulation is executed and it assumes the 
calculating an evaluation value at a predetermined time [see at least Paragraph 0036 for reference to the plan evaluation result data representing data generated by applying a predetermined statistic processing to the simulation result; Paragraph 0079 for reference to the simulation processing occurring at a predetermined number of times for the action plan data and risk scenario data]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the risk assessment system of Havrilak to account for the evaluation data at predetermined times and moving ability intruder recognition of Sakimura. Accounting for intruder movement ability in the calculation of risk helps to determine the influence information of the risk phenomenon on the action plan or risk assessment system, as stated by Sakimura (Paragraph 0009).

The combination of Havrilak and Sakimura disclose the limitations above, they do not disclose displaying results of evaluations of the security plans, including a minimum value of visibility at each of a plurality of nodes, calculated with respect to each of the security plans, whereby a user can easily comprehend spots with low visibility to the security resources and high risk of intrusion without being viewed, in the security plans; calculating a cumulative visibility and a maximum visibility as of each time that the intruder reaches 
However, Morales discloses the following: 
displaying results of evaluations of the security plans, including a minimum value of visibility at each of a plurality of nodes, calculated with respect to each of the security plans, whereby a user can easily comprehend spots with low visibility to the security resources and high risk of intrusion without being viewed, in the security plans
calculating a cumulative visibility and a maximum visibility as of each time that the intruder reaches each spot, and calculating a total cumulative visibility and a total maximum visibility of the intruder, having reached the predetermined spot at the predetermined time, has until the intruder reaches a destination [see at least Paragraph 85 for reference to the calculation of the virtual visual field region in which the visibility index becomes the maximum value; Paragraph 90 for reference to Figure 22 reflecting a sense of security model that depicts each grid map including a vertical and horizontal direction for each cell and visibility data calculated according to Equation 4 is associated with each of the diagonal directions; Figure 22 and related text regarding the grid map that considers the visibility of each approach direction of each cell; Figure 28B and related text regarding the total result of each trial being shown in a bar graph displaying the numerical value of the comfort of each test subject] 
the outputting includes outputting the cumulative value calculated with respect to the intruder in each of the areas at each of the calculation timings until the intruder reaches a given area after the calculation timings
the results of the evaluations for the security plans are displayed for minimum evaluation values, enabling the evaluations of the security plans to be compared [see at least Paragraph 105 for reference to the grid map of the security model in Fig 26A being compared to the shape of the grid map in Fig 26B; Paragraph 109 for reference to Figures 27A and 28B presenting the calculated routes regardless of whether the line of sight is good or bad compared to the conventional routes]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the risk assessment system of Havrilak to include the calculation and display method of visibility of Morales. Doing so would display a route within a good line of sight but also in a place with a bad line of sight, as stated in Morales (Paragraph 0006).

While the combination of Havrilak, Sakimura, and Morales disclose the limitations above, they do not disclose the plurality of plans or the results of the evaluations of the plans being displayed side by side for minimum evaluation values, enabling the evaluations of the plans to be compared.
However, Lehman discloses the following:
a plurality of plans [see at least Paragraph 0040 for reference to the user comparing plans] 
the results of the evaluations for the plans are displayed side by side for minimum evaluation values, enabling the evaluations of the plans to be compared [see at least Paragraph 0047 for reference to the quoting services server enabling users to display plans side-by-side to compare] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the evaluation and display of Havrilak and Morales to include the side-by-
Claim 3
While the combination of Havrilak, Sakimura, Morales, and Lehman disclose the limitations above, regarding Claim 3, Havrilak discloses the following:
the security resources includes any one of a monitoring camera and a security guard [see at least Paragraph 0032 for reference to the system containing a built-in digital camera to facilitate documentation of certain targets and threats; Figure 1 and related text regarding item 8 ‘external camera’]
Claim 4
While the combination of Havrilak, Sakimura, Morales, and Lehman disclose the limitations above, regarding Claim 4, Havrilak discloses the following: 
the calculating includes calculating a cumulative value of the recognized risks with respect to each of the plurality of areas at each of the plurality of calculation timings [see at least Paragraph 0040 for reference to the overall system security risk being seen as a combination of all target/threat combinations within all sections within the overall system]
While Havrilak discloses the above limitation, it does not disclose outputting with respect to the intruder having reached each of the plurality of areas at each of the plurality of calculation timings. 
However, Morales discloses the following:
the outputting includes outputting the calculated cumulative value with respect to the intruder having reached each of the plurality of areas at each of the plurality of calculation timings [see at least Paragraph 78 for reference to Figures 20 and 21 showing grid maps of an applied sense of security model that considers the visibility in an area when a moving body is located in each cell according to Equation 4; Paragraph 78 for reference to the numerical value of the visibility index corresponding to the traveling direction of the moving body (for example, each direction when traveling on the circuit route) is calculated and stored; Paragraph 117 for reference to map data item 304a corresponding to each cell (point x) and the safety feeling (x) and the visibility of each of the eight directions; Figures 20-22 and related text regarding the grid map that considers the visibility of each approach direction of each cell] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the cumulative risk calculation of Havrilak to include the intruder output of Morales. Outputting the location would display a route within a good line of sight but also in a place with a bad line of sight, as stated in Morales (Paragraph 0006).  
Claim 6
Regarding Claim 6, Havrilak discloses the following: 
A risk evaluation method comprising [see at least Paragraph 0009 for reference to the method for assessing and managing security risks in an iterative fashion]
calculating a recognized risk for each of a plurality of areas based on a plurality of security plans, each security plan provided for the plurality of areas, the recognized risk being that an intruder is recognized by security resources at each of a plurality of calculation timings [see at least Paragraph 0049 for reference to the existing potential known secured and unsecured security targets within an individual section of the system are identified and documented; Paragraph 0049 for reference to the security risk assessment focusing on one section at a time to identify all targets in that section; Paragraph 0059 for reference to individual sections within a system being treated differently in terms of level of risk assessment in that systems of high or critical importance being assessed quantitatively; Paragraph 0075 for reference to the security model addressing each identified target and indicating a system is secure then a security plan is developed to document each identified target; Figure 2 and related text regarding ‘identify security targets in one section’]
outputting, as a result of calculation by the calculating, the recognized risk with respect to each of the plurality of areas at each of the plurality of calculation timings, the recognized risk indicating spots and times in which and at which security is enhanced [see at least Paragraph 0031 for reference to the system containing a data output interface operatively connected to the processor and memory to display the risk; Paragraph 0058 for reference to if the threat has access to the target countermeasure identification being done to compile a list of countermeasures in response; Paragraph 0060 for reference to countermeasures being implemented to mitigate the risk by either restricting or eliminating access of the threat to the target; Figure 1 and related text regarding ‘data output interface’; Figure 3-8 and related text regarding screenshots of security risk assessment and 
the calculating for each of the plurality of calculation timings includes calculating the recognized risk with respect to each of the plurality of areas based on the recognized risk with respect to each of the plurality of areas at a previous timing and the security plan [see at least Paragraph 0043 for reference to the system wide information gathered by the system including past security incident reports and existing countermeasures for threats of hazards to the system; Paragraph 0049 for reference to the security risk assessment focusing on one section at a time and all existing and potentially known secured or unsecured security targets within an individual section of the system being identified and documented; Figure 2 and related text regarding item 110 ‘gathering and analysis of all relevant system-wide information’; Paragraph 0075 for reference to the security model addressing each identified target and indicating a system is secure then a security plan is developed to document each identified target; Figure 1 and related text regarding item 195 ‘Develop security plan’; Figure 3-9 and related text regarding security planner screenshots]
the calculating includes calculating a cumulative value of recognized risks with respect to each of the areas at each of the calculation timings
calculating an evaluation value with respect to a predetermined spot [see at least Paragraph 0078 for reference to a location threat level either being qualitative or quantitative assignment of threat level risk for one or more locations within the system; Paragraph 0079 for reference to the location threat level being established following the assembly and analysis of system wide information and is dependent on factors including history of past incidents in the area; Examiner notes the ‘location threat level’ as the ‘evaluation value’]
While Havrilak discloses the limitations above, it does not disclose displaying results of evaluations of the security plans, including a minimum value of visibility at each of a plurality of nodes, calculated with respect to each of the security plans, whereby a user can easily comprehend spots with low visibility to the security resources and high risk of intrusion without being viewed, in the security plans; the calculating for each of the plurality of calculation timings includes calculating the recognized risk with respect to each of the plurality of areas based on the moving ability of the intruder; calculating an evaluation value with respect to a predetermined spot at a predetermined time, calculating a cumulative visibility and a maximum visibility as of each time that the intruder reaches each spot, and calculating a total cumulative visibility and a total maximum visibility of the intruder, having reached the predetermined spot at the predetermined time, has until the intruder reaches a destination; the outputting includes outputting the cumulative value calculated with respect to the intruder in each of the areas at each of the calculation timings until the intruder reaches a given area after the calculation timings; and the results of the evaluations for the security plans are displayed side by side for minimum evaluation values, enabling the evaluations of the security plans to be compared. 

the calculating for each of the plurality of calculation timings includes calculating the recognized risk with respect to each of the plurality of areas based on the moving ability of the intruder [see at least Paragraph 0115 for reference to the risk phenomenon is selected and the simulation is executed and it assumes the condition where “next action is changed depending on what move both guards and intruders will make”; Examiner notes moving ability to be what move the intruder will make; Figure 16A and 16B and related text regarding ‘action plan output’ and risk scenario input which based on the risk phenomenon selected output an occurrence probability, period (time), and site]
calculating an evaluation value at a predetermined time [see at least Paragraph 0036 for reference to the plan evaluation result data representing data generated by applying a predetermined statistic processing to the simulation result; Paragraph 0079 for reference to the simulation processing occurring at a predetermined number of times for the action plan data and risk scenario data]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the risk assessment system of Havrilak to account for the evaluation data at predetermined times and moving ability intruder recognition of Sakimura. Accounting for intruder movement ability in the calculation of risk helps to determine the influence information of the risk phenomenon on the action plan or risk assessment system, as stated by Sakimura (Paragraph 0009).


However, Morales discloses the following: 
displaying results of evaluations of the security plans, including a minimum value of visibility at each of a plurality of nodes, calculated with respect to each of the security plans, whereby a user can easily comprehend spots with low visibility to the security resources and high risk of intrusion without being viewed, in the security plans [see at least Paragraph 6 for reference to the present invention calculating a route that travels in a safe area with a short moving distance and a good line of sight but also in a place with a bad line of sight; Paragraph 7 for reference to the invention showing a grid map in which a line of sight from the moving body (a level of visibility) and an empirically obtained level of security are 
calculating a cumulative visibility and a maximum visibility as of each time that the intruder reaches each spot, and calculating a total cumulative visibility and a total maximum visibility of the intruder, having reached the predetermined spot at the predetermined time, has until the intruder reaches a destination [see at least Paragraph 85 for reference to the calculation of the virtual visual field region in which the visibility index becomes the maximum value; Paragraph 90 for reference to Figure 22 reflecting a sense of security model that depicts each grid map including a vertical and horizontal direction for each cell and visibility data calculated according to Equation 4 is associated with each of the diagonal directions; Figure 22 and related text regarding the grid map that considers the visibility of each approach direction of each cell; Figure 28B and related text regarding the total result of each trial being shown in a bar graph displaying the numerical value of the comfort of each test subject] 
the outputting includes outputting the cumulative value calculated with respect to the intruder in each of the areas at each of the calculation timings until the intruder reaches a given area after the calculation timings [see at least Paragraph 117 for reference to map data item 304a corresponding to each cell (point x) and the safety feeling (x) and the visibility of each of the eight directions; Figure 22 and related 
the results of the evaluations for the security plans are displayed for minimum evaluation values, enabling the evaluations of the security plans to be compared [see at least Paragraph 105 for reference to the grid map of the security model in Fig 26A being compared to the shape of the grid map in Fig 26B; Paragraph 109 for reference to Figures 27A and 28B presenting the calculated routes regardless of whether the line of sight is good or bad compared to the conventional routes]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the risk assessment system of Havrilak to include the calculation and display method of visibility of Morales. Doing so would display a route within a good line of sight but also in a place with a bad line of sight, as stated in Morales (Paragraph 0006).

While the combination of Havrilak, Sakimura, and Morales disclose the limitations above, they do not disclose the plurality of plans or the results of the evaluations of the plans being displayed side by side for minimum evaluation values, enabling the evaluations of the plans to be compared.
However, Lehman discloses the following:
a plurality of plans [see at least Paragraph 0040 for reference to the user comparing plans] 
the results of the evaluations for the plans are displayed side by side for minimum evaluation values, enabling the evaluations of the plans to be compared [see at 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the evaluation and display of Havrilak and Morales to include the side-by-side comparison multiple plans of Lehman. This display would allow users to compare coverages and other parameters and elect plans on one or more mobile screens, as stated by Lehman (Paragraph 0040).  
Claim 8
While the combination of Havrilak, Sakimura, Morales, and Lehman disclose the limitations above, regarding Claim 8, Havrilak discloses the following: 
the security resources includes any one of a monitoring camera and a security guard [see at least Paragraph 0032 for reference to the system containing a built-in digital camera to facilitate documentation of certain targets and threats; Figure 1 and related text regarding item 8 ‘external camera’]  
Claim 9
While the combination of Havrilak, Sakimura, Morales, and Lehman disclose the limitations above, regarding Claim 9, Havrilak discloses the following:
the calculating includes calculating a cumulative value of the recognized risks with respect to each of the plurality of areas at each of the plurality of calculation timings [see at least Paragraph 0040 for reference to the overall system security risk being seen as a combination of all target/threat combinations within all sections within the overall system]

However, Morales discloses the following:
the outputting includes outputting the calculated cumulative value with respect to the intruder having reached each of the plurality of areas at each of the plurality of calculation timings [see at least Paragraph 78 for reference to Figures 20 and 21 showing grid maps of an applied sense of security model that considers the visibility in an area when a moving body is located in each cell according to Equation 4; Paragraph 78 for reference to the numerical value of the visibility index corresponding to the traveling direction of the moving body (for example, each direction when traveling on the circuit route) is calculated and stored; Paragraph 117 for reference to map data item 304a corresponding to each cell (point x) and the safety feeling (x) and the visibility of each of the eight directions; Figures 20-22 and related text regarding the grid map that considers the visibility of each approach direction of each cell] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the cumulative risk calculation of Havrilak to include the intruder output of Morales. Outputting the location would display a route within a good line of sight but also in a place with a bad line of sight, as stated in Morales (Paragraph 0006).  
Claim 11
Regarding Claim 11, Havrilak discloses the following: 
A risk evaluation apparatus comprising: a processor configured to [see at least Paragraph 0009 for reference to computer program product and system for assessing and managing security risks in an iterative fashion; Paragraph 0031 for reference to an embodiment operating at a workstation including a programmed digital computer having a processor, a memory operatively connected to the processor; Figure 1 and related text regarding item 2 ‘processor’] 
Perform a calculation of a recognized risk for each of a plurality of areas based on a plurality of security plans, each security plan provided for the plurality of areas, the recognized risk being that an intruder is recognized by security resources at each of a plurality of calculation timings [see at least Paragraph 0049 for reference to the existing potential known secured and unsecured security targets within an individual section of the system are identified and documented; Paragraph 0049 for reference to the security risk assessment focusing on one section at a time to identify all targets in that section; Paragraph 0059 for reference to individual sections within a system being treated differently in terms of level of risk assessment in that systems of high or critical importance being assessed quantitatively; Paragraph 0075 for reference to the security model addressing each identified target and indicating a system is secure then a security plan is developed to document each identified target; Figure 2 and related text regarding ‘identify security targets in one section’]
output, as a result of calculation by the calculating, the recognized risk with respect to each of the plurality of areas at each of the plurality of calculation timings, the recognized risk indicating spots and times in which and at which security is enhanced [see at least Paragraph 0031 for reference to the system containing a data output interface operatively connected to the processor and memory to display the risk; Paragraph 0058 for reference to if the threat has access to the target countermeasure identification being done to compile a list of countermeasures in response; Paragraph 0060 for reference to countermeasures being implemented to mitigate the risk by either restricting or eliminating access of the threat to the target; Figure 1 and related text regarding ‘data output interface’; Figure 3-8 and related text regarding screenshots of security risk assessment and management method; Figure 7 and related text regarding item 176 and 178 detailing the countermeasures put in place to deter access to a high threat area]
the calculating for each of the plurality of calculation timings includes calculating the recognized risk with respect to each of the plurality of areas based on the recognized risk with respect to each of the plurality of areas at a previous timing and the security plan [see at least Paragraph 0043 for reference to the system wide information gathered by the system including past security incident reports and existing countermeasures for threats of hazards to the system; Paragraph 0049 for reference to the security risk assessment focusing on one section at a time and all existing and potentially known secured or unsecured security targets within an individual section of the system being identified and documented; Figure 2 and related text regarding item 110 ‘gathering and analysis of all relevant system-wide information’; Paragraph 0075 for reference to the security model addressing each identified target and indicating a system is secure then a security plan is developed to document each identified target; Figure 1 and related text regarding 
the calculating includes calculating a cumulative value of recognized risks with respect to each of the areas at each of the calculation timings [see at least Paragraph 0040 for reference to the overall security risk being seen as a combination of all target/threat combinations within all sections of the overall system]
calculating an evaluation value with respect to a predetermined spot [see at least Paragraph 0078 for reference to a location threat level either being qualitative or quantitative assignment of threat level risk for one or more locations within the system; Paragraph 0079 for reference to the location threat level being established following the assembly and analysis of system wide information and is dependent on factors including history of past incidents in the area; Examiner notes the ‘location threat level’ as the ‘evaluation value’]
While Havrilak discloses the limitations above, it does not disclose displaying results of evaluations of the security plans, including a minimum value of visibility at each of a plurality of nodes, calculated with respect to each of the security plans, whereby a user can easily comprehend spots with low visibility to the security resources and high risk of intrusion without being viewed, in the security plans; the calculating for each of the plurality of calculation timings includes calculating the recognized risk with respect to each of the plurality of areas based on the moving ability of the intruder; calculating an evaluation value with respect to a predetermined spot at a predetermined time, calculating a cumulative visibility and a maximum visibility as of each time that the intruder reaches 
However, Sakimura discloses the following:
calculation at each of the plurality of calculation timings includes calculating the recognized risk with respect to each of the plurality of areas based on the moving ability of the intruder [see at least Paragraph 0115 for reference to the risk phenomenon is selected and the simulation is executed and it assumes the condition where “next action is changed depending on what move both guards and intruders will make”; Examiner notes moving ability to be what move the intruder will make; Figure 16A and 16B and related text regarding ‘action plan output’ and risk scenario input which based on the risk phenomenon selected output an occurrence probability, period (time), and site]
calculating an evaluation value at a predetermined time [see at least Paragraph 0036 for reference to the plan evaluation result data representing data generated by applying a predetermined statistic processing to the simulation result; Paragraph 0079 for reference to the simulation processing occurring at a predetermined number of times for the action plan data and risk scenario data]


The combination of Havrilak and Sakimura disclose the limitations above, they do not disclose displaying results of evaluations of the security plans, including a minimum value of visibility at each of a plurality of nodes, calculated with respect to each of the security plans, whereby a user can easily comprehend spots with low visibility to the security resources and high risk of intrusion without being viewed, in the security plans; calculating a cumulative visibility and a maximum visibility as of each time that the intruder reaches each spot, and calculating a total cumulative visibility and a total maximum visibility of the intruder, having reached the predetermined spot at the predetermined time, has until the intruder reaches a destination; the outputting includes outputting the cumulative value calculated with respect to the intruder in each of the areas at each of the calculation timings until the intruder reaches a given area after the calculation timings; and the results of the evaluations for the security plans are displayed side by side for minimum evaluation values, enabling the evaluations of the security plans to be compared.
However, Morales discloses the following: 
display results of evaluations of the security plans, including a minimum value of visibility at each of a plurality of nodes, calculated with respect to each of the security plans, whereby a user can easily comprehend spots with low visibility to the security resources and high risk of intrusion without being viewed, in the security plans [see at least Paragraph 6 for reference to the present invention calculating a route that travels in a safe area with a short moving distance and a good line of sight but also in a place with a bad line of sight; Paragraph 7 for reference to the invention showing a grid map in which a line of sight from the moving body (a level of visibility) and an empirically obtained level of security are assigned to each cell; Paragraph 0067 for reference to Equation 4 being used to calculate the visibility index decreasing when the invisible region is large (minimum value of 0); Paragraph 110 for reference to the tabulation results for the sense of security felt by the test subjects is outputted in FIG 28A in the form of a bar graph showing the numerical value of the sense of security felt]
calculate a cumulative visibility and a maximum visibility as of each time that the intruder reaches each spot, and calculating a total cumulative visibility and a total maximum visibility of the intruder, having reached the predetermined spot at the predetermined time, has until the intruder reaches a destination [see at least Paragraph 85 for reference to the calculation of the virtual visual field region in which the visibility index becomes the maximum value; Paragraph 90 for reference to Figure 22 reflecting a sense of security model that depicts each grid map including a vertical and horizontal direction for each cell and visibility data calculated according to Equation 4 is associated with each of the diagonal directions; Figure 22 and related text regarding the grid map that considers the visibility of each approach direction of each cell; Figure 28B and related text 
the outputting includes outputting the cumulative value calculated with respect to the intruder in each of the areas at each of the calculation timings until the intruder reaches a given area after the calculation timings [see at least Paragraph 117 for reference to map data item 304a corresponding to each cell (point x) and the safety feeling (x) and the visibility of each of the eight directions; Figure 22 and related text regarding the grid map that considers the visibility of each approach direction of each cell; Figure 28B and related text regarding the total result of each trial being shown in a bar graph displaying the numerical value of the comfort of each test subject]
the results of the evaluations for the security plans are displayed for minimum evaluation values, enabling the evaluations of the security plans to be compared [see at least Paragraph 105 for reference to the grid map of the security model in Fig 26A being compared to the shape of the grid map in Fig 26B; Paragraph 109 for reference to Figures 27A and 28B presenting the calculated routes regardless of whether the line of sight is good or bad compared to the conventional routes]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the risk assessment system of Havrilak to include the calculation and display method of visibility of Morales. Doing so would display a route within a good line of sight but also in a place with a bad line of sight, as stated in Morales (Paragraph 0006).

While the combination of Havrilak, Sakimura, and Morales disclose the limitations above, they do not disclose the plurality of plans or the results of the evaluations of the plans 
However, Lehman discloses the following:
a plurality of plans [see at least Paragraph 0040 for reference to the user comparing plans] 
the results of the evaluations for the plans are displayed side by side for minimum evaluation values, enabling the evaluations of the plans to be compared [see at least Paragraph 0047 for reference to the quoting services server enabling users to display plans side-by-side to compare] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the evaluation and display of Havrilak and Morales to include the side-by-side comparison multiple plans of Lehman. This display would allow users to compare coverages and other parameters and elect plans on one or more mobile screens, as stated by Lehman (Paragraph 0040).  
Claim 13
While the combination of Havrilak, Sakimura, Morales, and Lehman disclose the limitations above, regarding Claim 13, Havrilak discloses the following:
the security resources includes any one of a monitoring camera and a security guard [see at least Paragraph 0032 for reference to the system containing a built-in digital camera to facilitate documentation of certain targets and threats; Figure 1 and related text regarding item 8 ‘external camera’]

While the combination of Havrilak, Sakimura, Morales, and Lehman disclose the limitations above, regarding Claim 14, Havrilak discloses the following:  
the processor is further configured to: calculate a cumulative value of the recognized risks with respect to each of the plurality of areas at each of the plurality of calculation timings [see at least Paragraph 0040 for reference to the overall system security risk being seen as a combination of all target/threat combinations within all sections within the overall system]
While Havrilak discloses the above limitation, it does not disclose outputting with respect to the intruder having reached each of the plurality of areas at each of the plurality of calculation timings. 
However, Morales discloses the following:
the outputting includes outputting the calculated cumulative value with respect to the intruder having reached each of the plurality of areas at each of the plurality of calculation timings [see at least Paragraph 78 for reference to Figures 20 and 21 showing grid maps of an applied sense of security model that considers the visibility in an area when a moving body is located in each cell according to Equation 4; Paragraph 78 for reference to the numerical value of the visibility index corresponding to the traveling direction of the moving body (for example, each direction when traveling on the circuit route) is calculated and stored; Paragraph 117 for reference to map data item 304a corresponding to each cell (point x) and the safety feeling (x) and the visibility of each of the eight directions; Figures 20-22 and related text regarding the grid map that considers the visibility of each approach direction of each cell] 
.  
 

Claims 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havrilak (U.S 2005/0004863 A1) in view of Sakimura (U.S 2005/0278248 A1) in view of Morales (JP 2016/218880 A) in view of Lehman (U.S 2013/0204645 A1), as applied in claim 1, 6, and 11, in view of Plocher (U.S 2011/0285851 A1) in view of Kuno (U.S 5,243,418 B1).
Claim 2
While the combination of Havrilak, Sakimura, Morales, and Lehman disclose the limitations above, regarding Claim 2, Havrilak discloses the following:
the security plan contains information that specifies a viewing area recognized by the security resources among the plurality of areas [see at least Paragraph 0075 for reference to the security model addressing each identified target and indicating a system is secure than a security plan is developed to document each identified target; Figure 1 and related text regarding item 195 ‘Develop security plan’; Figures 3-9 and related text regarding security planner screenshots] 
the process further includes calculating a spot of a security resource at the predetermined time and the viewing area of the spot based on spatial information and the security plan [see at least Paragraph 0046 for reference to the diagram displayed in Figure 3 showing all of the areas in the subject facility and sufficiently 
While Havrilak discloses the limitations above, it does not disclose setting the viewing area when the security resource is able to view the viewing area or setting the viewing area for a different area when the security resource is unable to view to viewing area. It also does not disclose calculating a visibility at which the intruder is visible based on a distance between the security resource and each spot and brightness relating to viewing. 
However, Ploucher discloses the following:
setting for the viewing area when the security resource is able to view the viewing area [see at least Paragraph 0017 for reference to the camera capturing images of an area of the intruder and if the intruder is in a non-occluded area within the field of view of camera than an image of the intruder may be captured] 
setting for another area different than the viewing area, when the security resource is unable to view the viewing area
calculating a visibility at which the intruder is visible based on a distance between the security resource and each spot [see at least Paragraph 0009 for reference to the system calculating the visible area of the camera via 3D transformation and gets location updates from a tracking sensor] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the viewing area of Havrilak to include the setting and visibility calculation of Plocher. Outputting the intruder reaching a specific location allows the security guard to more easily anticipate which cameras to view and when he might expect to see the intruder, as stated in Plocher (Paragraph 0008).

While the combination of Havrilak and Ploucher disclose the limitations above, they do not disclose the calculation of visibility based on a distance between the security resource and brightness relating to viewing. 
However, Kuno discloses the following:
calculating a visibility at which the intruder is visible based on a distance between the security resource and each spot and brightness relating to viewing [see at least Col 2 lines 46-58 for reference to the method of tracking unspecified targets in a monitor area employing change detecting means due to the movement of a moving object such as an intruder using the tracking methods such as tracking changes in brightness (pixel luminance) in a tracking area] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the visibility calculation of Ploucher to include the brightness consideration of Kuno. Doing so would determine the number and movement of intruding objects by 
Claim 7
While the combination of Havrilak, Sakimura, Morales, and Lehman disclose the limitations above, regarding Claim 7, Havrilak discloses the following:
the security plan contains information that specifies a viewing area recognized by the security resources among the plurality of areas [see at least Paragraph 0075 for reference to the security model addressing each identified target and indicating a system is secure than a security plan is developed to document each identified target; Figure 1 and related text regarding item 195 ‘Develop security plan’; Figures 3-9 and related text regarding security planner screenshots] 
the process further includes calculating a spot of a security resource at the predetermined time and the viewing area of the spot based on spatial information and the security plan [see at least Paragraph 0046 for reference to the diagram displayed in Figure 3 showing all of the areas in the subject facility and sufficiently detailed to allow differentiation of potential threats, targets, and access points; Paragraph 0078 for reference to a location threat level either being qualitative or quantitative assignment of threat level risk for one or more locations within the system; Paragraph 0079 for reference to the location threat level being established following the assembly and analysis of system wide information and is dependent on factors including history of past incidents in the area]
. 
However, Ploucher discloses the following:
setting for the viewing area when the security resource is able to view the viewing area [see at least Paragraph 0017 for reference to the camera capturing images of an area of the intruder and if the intruder is in a non-occluded area within the field of view of camera than an image of the intruder may be captured] 
setting for another area different than the viewing area, when the security resource is unable to view the viewing area [see at least Paragraph 0012 for reference to when the intruder is in an occluded area (i.e. not visible to a camera), the building cameras may automatically focus on every possible area where the intruder could re-appear; Paragraph 0019 for reference to the camera simultaneously panning and titling appropriately to cover the possible arrival of the intruder]
calculating a visibility at which the intruder is visible based on a distance between the security resource and each spot [see at least Paragraph 0009 for reference to the system calculating the visible area of the camera via 3D transformation and gets location updates from a tracking sensor] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the viewing area of Havrilak to include the setting and visibility calculation of Plocher. Outputting the intruder reaching a specific location allows the security guard to 

While the combination of Havrilak and Ploucher disclose the limitations above, they do not disclose the calculation of visibility based on a distance between the security resource and brightness relating to viewing. 
However, Kuno discloses the following:
calculating a visibility at which the intruder is visible based on a distance between the security resource and each spot and brightness relating to viewing [see at least Col 2 lines 46-58 for reference to the method of tracking unspecified targets in a monitor area employing change detecting means due to the movement of a moving object such as an intruder using the tracking methods such as tracking changes in brightness (pixel luminance) in a tracking area] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the visibility calculation of Ploucher to include the brightness consideration of Kuno. Doing so would determine the number and movement of intruding objects by removing noise components due to environmental variations, as associating a plurality of changes originating from one object, and can reliably track changing areas all the time even in a state in which association between the changing areas is not necessarily established, as stated by Kuno (Col 3 lines 37-43). 

Claim 12
While the combination of Havrilak, Sakimura, Morales, and Lehman disclose the limitations above, regarding Claim 12, Havrilak discloses the following:
the security plan contains information that specifies a viewing area recognized by the security resources among the plurality of areas [see at least Paragraph 0075 for reference to the security model addressing each identified target and indicating a system is secure than a security plan is developed to document each identified target; Figure 1 and related text regarding item 195 ‘Develop security plan’; Figures 3-9 and related text regarding security planner screenshots] 
the process further includes calculating a spot of a security resource at the predetermined time and the viewing area of the spot based on spatial information and the security plan [see at least Paragraph 0046 for reference to the diagram displayed in Figure 3 showing all of the areas in the subject facility and sufficiently detailed to allow differentiation of potential threats, targets, and access points; Paragraph 0078 for reference to a location threat level either being qualitative or quantitative assignment of threat level risk for one or more locations within the system; Paragraph 0079 for reference to the location threat level being established following the assembly and analysis of system wide information and is dependent on factors including history of past incidents in the area]
While Havrilak discloses the limitations above, it does not disclose setting the viewing area when the security resource is able to view the viewing area or setting the viewing area for a different area when the security resource is unable to view to viewing area. It also does not disclose calculating a visibility at which the intruder is visible based on a distance between the security resource and each spot and brightness relating to viewing. 
However, Ploucher discloses the following:
setting for the viewing area when the security resource is able to view the viewing area [see at least Paragraph 0017 for reference to the camera capturing images of an area of the intruder and if the intruder is in a non-occluded area within the field of view of camera than an image of the intruder may be captured] 
setting for another area different than the viewing area, when the security resource is unable to view the viewing area [see at least Paragraph 0012 for reference to when the intruder is in an occluded area (i.e. not visible to a camera), the building cameras may automatically focus on every possible area where the intruder could re-appear; Paragraph 0019 for reference to the camera simultaneously panning and titling appropriately to cover the possible arrival of the intruder]
calculating a visibility at which the intruder is visible based on a distance between the security resource and each spot [see at least Paragraph 0009 for reference to the system calculating the visible area of the camera via 3D transformation and gets location updates from a tracking sensor] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the viewing area of Havrilak to include the setting and visibility calculation of Plocher. Outputting the intruder reaching a specific location allows the security guard to more easily anticipate which cameras to view and when he might expect to see the intruder, as stated in Plocher (Paragraph 0008).

While the combination of Havrilak and Ploucher disclose the limitations above, they do not disclose the calculation of visibility based on a distance between the security resource and brightness relating to viewing. 

calculating a visibility at which the intruder is visible based on a distance between the security resource and each spot and brightness relating to viewing [see at least Col 2 lines 46-58 for reference to the method of tracking unspecified targets in a monitor area employing change detecting means due to the movement of a moving object such as an intruder using the tracking methods such as tracking changes in brightness (pixel luminance) in a tracking area] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the visibility calculation of Ploucher to include the brightness consideration of Kuno. Doing so would determine the number and movement of intruding objects by removing noise components due to environmental variations, as associating a plurality of changes originating from one object, and can reliably track changing areas all the time even in a state in which association between the changing areas is not necessarily established, as stated by Kuno (Col 3 lines 37-43).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 7930230 B2
Wefers; Marcus et al.
Methods and systems for risk evaluation
US 20160253608 A1
DiMartino; Joseph
System and Method for Assessing Risk and 

Matus; Jonathan et al.
SYSTEM AND METHOD FOR ASSESSING RISK THROUGH A SOCIAL NETWORK


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683